Citation Nr: 1631999	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  15-37 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for brain cancer/tumor/meningioma, claimed due to radiofrequency radiation exposure.  

2.  Entitlement to an increased rating for degenerative joint disease with chondromalacia, right knee, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for degenerative joint disease with chondromalacia, left knee, currently rated as 10 percent disabling.

4.  Entitlement to a total rating for individual unemployability (TDIU) prior to September 29, 2014.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to April 1972 and from April 1976 to November 1993.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in April 2014; a statement of the case was issued in September 2015; and a substantive appeal was received in October 2015.   

The Veteran presented testimony at a Board hearing in June 2016.  A transcript of the hearing is associated with the claims folder. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for brain cancer/tumor/meningioma, claimed due to radiofrequency radiation exposure is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran's service-connected degenerative joint disease with chondromalacia of the right knee is not manifested by leg flexion limited to 30 degrees, leg extension limited to 15 degrees, ankylosis, malunion of the tibia and fibula, or dislocation of the semilunar cartilage.  It is not manifested by subluxation or lateral instability.  

2.  The Veteran's service-connected degenerative joint disease with chondromalacia of the left knee is not manifested by leg flexion limited to 30 degrees, leg extension limited to 15 degrees, ankylosis, malunion of the tibia and fibula, or dislocation of the semilunar cartilage.  It is not manifested by subluxation or lateral instability.  

3.  Effective March 12, 2013, the Veteran's service-connected disabilities precluded him from securing or following a substantially gainful occupation consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected degenerative joint disease with chondromalacia of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 5258-5262 (2015).

2.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected degenerative joint disease with chondromalacia of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 5258-5262 (2015).

3.  Effective March 12, 2013, the criteria for entitlement to a TDIU have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2015).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In an April 2013 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in May 2013 and April 2016, which are fully adequate.  The examiners reviewed the claims file in conjunction with the examinations; and they addressed all the relevant rating criteria.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the Veteran's hearing, the undersigned identified the issues, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  
 
The Veteran's service-connected knee disabilities have been rated by the RO under the provisions of Diagnostic Code 5260.  Under this regulatory provision, a 10 percent rating is warranted for leg flexion limited to 45 degrees.  A 20 percent rating is warranted for leg flexion limited to 30 degrees.  A 30 percent rating is warranted for leg flexion limited to 15 degrees.

Additionally, the Board notes that pursuant to Diagnostic Code 5261, a 10 percent rating is warranted for leg extension limited to 10 degrees.  A 20 percent rating is warranted for leg extension limited to 15 degrees.  A 30 percent rating is warranted for leg extension limited to 20 degrees.  A 40 percent rating is warranted for leg extension limited to 30 degrees.  A 50 percent rating is warranted for leg extension limited to 45 degrees.

Separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension), both codified at 38 C.F.R. §4.71a, may be assigned for disability of the same joint.  See VAOPGCPREC 9- 2004.

In addition, the Board notes ankylosis of the knee will be rated as 60 percent disabling if at an extremely unfavorable angle, in flexion at an angle of 45 degrees or more.  A 50 percent rating will be assigned if the knee is in flexion between 20 degrees and 45 degrees.  The disability will be rated at 40 percent if it is in flexion between 10 degrees and 20 degrees.  A 30 percent rating will be assigned if there is ankylosis at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Finally, impairment of the tibia and fibula will be rated as 40 percent disabling where there is a nonunion, with loose motion, requiring brace.  A malunion of the tibia and fibula will be rated as 30 percent disabling if there is marked knee or ankle disability, 20 percent disabling if there is moderate knee or ankle disability, and 10 percent disabling if there is slight knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The law permits separate ratings for arthritis and instability of a knee.  Specifically, the VA General Counsel has held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257 because the arthritis would be considered an additional disability warranting a separate evaluation even if the limitation of motion was not compensable.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  Likewise, the VA General Counsel has also held that, when x-ray findings of arthritis are present and a Veteran's knee disability is evaluated under Code 5257, the Veteran would be entitled to a separate compensable evaluation under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

Pursuant to 38 C.F.R. § 4.71a (Diagnostic Code 5257), a rating of 10 percent is warranted when the Veteran experiences slight subluxation or lateral instability.  A rating of 20 percent is warranted when the Veteran experiences moderate subluxation or lateral instability.  A rating of 30 percent is warranted when the Veteran experiences severe subluxation or lateral instability. 

Dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Turning to the evidence of record, the Veteran underwent a VA examination in May 2013 (VBMS, 9/17/13, pgs. 12-19).  The examiner reviewed the claims file in conjunction with the examination.  The Veteran stated that the range of motion of his knees has decreased by 30 percent.  He denied constant pain to bilateral knees, but did complain of intermittent sharp pain, 5-6 times a week, lasting 10-15 minutes, rated at 6/10.  Precipitating factors included running, walking, squatting, and negotiating stairs.  Alleviating factors included ice/heat.  The effects on employment included decreased capacity to walk, squat, and negotiate stairs; and he could not run.  Flare-ups further decreased this capacity.  

Upon examination, the Veteran achieved right and left knee flexion to 135 degrees and extension to 0 degrees, without objective evidence of pain.  After three repetitions of movement, the Veteran achieved flexion to 140 degrees or greater bilaterally.  There was no tenderness or pain to palpation for joint line or soft tissues of either knee.  The Veteran had 5/5 (normal) strength in each knee.  Joint stability tests yielded normal findings.  There was no history or recurrent patellar subluxation/dislocation.  The Veteran's gait was normal and mild patellar crepitus was noted in the right knee without weight bearing only.  He regularly used a cane as a normal mode of locomotion.  There was no x-ray evidence of patellar subluxation.  

The VA examiner opined that during a flare-up, it is less likely than not that there would be any increased pain, weakness, fatigability or incoordination.    

The Veteran underwent a VA examination in April 2016.  He denied much change in his symptoms since his May 2013 VA examination.  He reported bilateral knee pain.  He stated that he uses a cane for stability daily due to knee pain.  He did not wear a brace on either knee.  He stated that he could not run, jump, climb stairs, or walk further than approximately two blocks at a time due to bilateral knee condition.  He reported taking Ultracet, oxycodone, and hydrocodone at times for knee pain.  He was able to climb up and down two stairs to get in and out of his home but was unable to go downstairs to his basement.  He denied flare-ups of pain.  

Upon examination, the Veteran achieved flexion from 0 to 120 degrees bilaterally and extension from 0 to 120 degrees bilaterally.  Pain was noted on examination and it caused functional loss in each knee.  There was crepitus in each knee.  There was no evidence of pain with weight bearing, or objective evidence of localized tenderness or pain on palpation to the joint or associated soft tissue.  The Veteran was not able to perform repetitive use testing with at least three repetitions due to obesity and the fact that the knees were deconditioned.  

The examiner noted that pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time.  The examiner was not able to describe the functional loss in terms of range of motion.  He stated that it resulted in decreased capacity to squat, climb stairs, inability to run, and limited from prolonged walking.  The Veteran had 5/5 (normal) muscle strength in each knee.  There was no muscle atrophy and no ankylosis.  The examiner found that there was no recurrent subluxation, lateral instability, or recurrent effusion.  The Veteran regularly used a cane.  The examiner noted that the Veteran worked as a prison guard, in child protective services, in private security, as a truck driver, at a private correctional facility, and in phone banking services.  He stated that he retired in 2012.  He tried to work in 2013 for a few days in private security but states he could not continue due to knee pain.

Clinical records do not contain findings pertinent to evaluation of the knees.

Analysis

The Veteran's knee disabilities are each currently rated at 10 percent disabling.  In order to warrant a rating in excess of 10 percent, a knee disability must be manifested by leg flexion limited to 30 degrees (Diagnostic Code 5260), leg extension limited to 15 degrees (Diagnostic Code 5261), ankylosis (Diagnostic Code 5256), malunion of the tibia and fibula (Diagnostic Code 5262), or dislocation of the semilunar cartilage (Diagnostic Code 5258).  Additional ratings may also be assigned for subluxation or lateral instability (Diagnostic Code 5257).  

The Veteran underwent two VA examinations, and neither one reflected any of the symptoms enumerated under the next-higher rating criteria.  In May 2013, he achieved flexion to 135 degrees, and extension to 0 degrees bilaterally.  In April 2016, he achieved flexion to 120 degrees and extension to 0 degrees bilaterally.  There was no evidence of ankylosis, malunion of the tibia and fibula, or dislocation of the semilunar cartilage. 

In regard to DeLuca criteria, there is no medical evidence to show any additional loss of motion of either knee due to pain or flare-ups of pain, supported by objective findings, or due to excess fatigability, weakness or incoordination, to a degree that supports a rating in excess of 10 percent.

Regarding separate ratings for instability, both VA examiners specifically found that there was no history of recurrent subluxation or lateral instability.  The Board recognizes that the Veteran reported that he uses a cane.  However, the April 2016 examiner conducted tests for instability.  They all yielded normal findings.  

The Board finds that the criteria for higher ratings for the Veteran's knees have not been met.  Additionally, the Board notes that separate ratings for subluxation or lateral instability are not warranted.  

Extraschedular Ratings

Pursuant to 38 C.F.R. § 3.321(b)(1) (2015), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors are marked interference with employment and frequent periods of hospitalization). 

The rating criteria fully contemplate the Veteran's disability as noted above, his symptomatology has consisted of limitation of motion and pain.  These symptoms are contemplated in the rating criteria.  The Board notes that the Veteran's knee disabilities are also manifested by crepitus.  However, this is not a symptom that results in additional functional loss.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  38 C.F.R. § 3.321(b)(1).

TDIU

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disability, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Thus, the Board must evaluate whether there are circumstances, apart 
from any non-service-connected conditions and advancing age, which would justify a total rating based on unemployability.  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

Effective March 12, 2013, the Veteran is service connected for depressive disorder, evaluated as 70 percent disabling; obstructive sleep apnea, evaluated as 50 percent disabling; asthma, evaluated as 30 percent disabling; chronic synovitis, left shoulder, evaluated as 10 percent disabling; hypertension, evaluated as 10 percent disabling; degenerative joint disease, left knee, evaluated as 10 percent disabling; degenerative joint disease, right knee, evaluated as 10 percent disabling; status post septoplasty, evaluated as 0 percent disabling; esophageal spasms, evaluated as 0 percent disabling; and scars, right eyelid, evaluated as 0 percent disabling.  His combined rating is therefore 90 percent.  See 38 C.F.R. § 4.25.  Thus, the Veteran meets the schedular requirements for a total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16(a).

However, the Board must still determine whether the Veteran's service-connected disabilities result in impairment so severe that it is impossible to follow a substantially gainful occupation.  The Board emphasizes that a total rating based 
on individual unemployability is limited to consideration of service-connected disabilities.  

The Board notes that in May 2013, the Veteran underwent a VA psychiatric examination in which the examiner opined that the Veteran would have difficulty in adapting to stressful circumstances, including work or a work-like setting.  However, the depression would not prevent him from maintaining employment in a loosely supervised, sedentary setting involving little contact with the public (VBMS, 3/8/14, p. 74).  Likewise, an orthopedic examination revealed that the Veteran would be unable to engage in moderate or strenuous work as a result of disabilities to his knees (service connected), left shoulder (service connected), and back (non service connected).  However, the examiner stated that it was as likely as not that the Veteran could be employed in a sedentary position (VBMS, 3/8/14, p. 4).  

The Board notes that the VA examination report stated that the Veteran was a social worker involved in child protection before retiring in August 2012 (VBMS, 3/8/14, p. 4).

The Board finds it unlikely that the Veteran would be able to obtain employment as a social worker if his psychiatric disability required little contact with the public.  

In sum, there is persuasive evidence of record demonstrating that the Veteran's service-connected disabilities alone render him unable to obtain and retain substantially gainful employment.  As such, the Veteran's claim for a TDIU effective March 12, 2013 is granted.


ORDER

Entitlement to an increased rating for degenerative joint disease with chondromalacia, right knee, is denied.

Entitlement to an increased rating for degenerative joint disease with chondromalacia, left knee, is denied.

Entitlement to a TDIU effective March 12, 2013 is granted.


REMAND

The Veteran's oncologist (Dr. D.K.) submitted a November 2015 correspondence in which he stated that the Veteran's exposure to chemical weapons during the Gulf War was more likely than not the cause of the Veteran's multiple cancers (VBMS, 12/11/15, p. 2).  The Veteran has been service connected for Merkel cell, lung, prostate, and thyroid cancers.  

With regard to the Veteran's brain cancer/tumor/meningioma, the RO obtained a VA opinion dated March 2016 (Virtual VA).  The examiner opined that it was less likely than not related to toxic exposures in service.  The rationale was that medical literature shows a relationship between obesity and meningioma.  

At the Veteran's June 2016 Board hearing, the Veteran's representative took issue with the opinion.  Furthermore, he submitted medical literature that suggests that while obesity is a suspect, that "due to the limited number of studies, further research is needed to confirm the association" (VBMS, 6/3/16).  Additionally, he suggested that the Veteran's obesity may have been, at least in part, due to hormonal factors associated with the Veteran's service connected Merkel cell cancer.  

The Board finds that a new VA opinion is needed to reconcile the two opinions and address the theory of entitlement that the Veteran's brain cancer/tumor/meningioma may be secondary to his Merkel cell cancer.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain a VA opinion regarding the etiology of the Veteran's brain cancer/tumor/meningioma.  The claims file must be made available to the examiner for review.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records, and testimony of the Veteran, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any brain cancer/tumor/meningioma disability began during or is causally related to service, to include:

(a) whether any disability was caused by exposure to toxins in service, or

(b) whether any disability was caused by his service connected Merkel cell cancer, to include as due any obesity that is the result of his Merkel cell cancer diagnosis.  If not, has the brain cancer/meningioma been aggravated (permanently worsened beyond its natural progression) by the Merkel cell cancer, to include as due any obesity that is the result of his Merkel cell cancer diagnosis?  If aggravation is found, please identify the baseline level of disability prior to such aggravation.

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


